Title: From Alexander Hamilton to Benjamin Lincoln, 13 June 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentJune 13 1792.
Sir

⟨It appears by⟩ a letter which I have received from ⟨the Collector of Bermuda⟩ Hundred that Captain Silas ⟨Dogget, of the Ship George⟩ of Boston on clearing at his Office for a ⟨foreign port⟩ (Ostend) in May 1791, delivered up a trading license, issued at Boston, which, it is stated, was immediately transmitted to you, and a certificate of the delivery granted to Dogget. From Ostend the Captain returned to Boston; and being about to depart from thence to the District of Bermuda Hundred, he asked Mr Rice for the trading license, which he had delivered up at Bermuda Hundred, and which, being found, and not cancelled, was given to him without his paying the Tonnage Duty; and that this identical license was again delivered up by the said Captain, on his clearing for Cadiz.
I communicate the circumstance to you, as the transaction was doubtless irregular; the redelivery of the license, after a foreign voyage, being against the express letter of the law.

  Benjamin Lincoln Esqr. Boston

